Citation Nr: 9924036	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  93-21 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to May 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

When this claim was previously before the Board in January 
1998, the issues consisted of whether new and material 
evidence had been submitted to reopen a previously denied 
claim seeking service connection for a psychiatric disorder 
and entitlement to an effective date prior to March 23, 1992, 
for an increased evaluation of 20 percent for a low back 
disorder.  The Board denied an effective date prior to March 
23, 1992, for an increased evaluation of 20 percent for the 
veteran's low back disorder.  Additionally, the Board 
determined that the evidence received in support of the claim 
for service connection for a chronic acquired psychiatric 
disorder was new and material; thus, the veteran's claim for 
that benefit was reopened and remanded to the RO for 
adjudication of the issue on a de novo basis.  Thereafter, 
the RO performed the requested action and returned the claims 
file to the Board.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's current psychiatric disability was first 
diagnosed in 1987, about 5 years after his release from 
service.

3. The evidence of record does not establish a relationship 
between the current psychiatric disability and the 
veteran's service.


CONCLUSION OF LAW

The veteran does not have a psychiatric disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  As noted above, the veteran entered 
military service in January 1977.  The service medical 
records show that the veteran was seen in June 1977 for 
complaints of "confusion."  It was noted that he was an 18-
year-old Army student who was experiencing guilt and remorse 
over an incident in his company for which his commanding 
officer wanted to punish him.  Mental status examination was 
within normal limits.  The impression was reactive depression 
secondary to company punishment.  No additional treatment for 
psychiatric symptoms is indicated on subsequently dated 
inservice treatment records.  The veteran reported that he 
suffered from depression and excessive worrying when he was 
examined in March 1982 in connection with his release from 
service.  The examiner commented that the veteran was 
referring to occasional worrying.  Clinical evaluation in 
March 1982 was negative for any psychiatric abnormality.  

Upon VA examination in September 1986, the veteran reported 
no psychiatric complaints and neurological and psychiatric 
examination was "NSA," indicating that no significant 
abnormality was detected.

By a rating dated in October 1986, the RO denied service 
connection for "stress/reactive depression" on the grounds 
that no such disorder was found on the last examination and 
the symptoms noted in service were considered to have been 
acute and transitory in nature.

The veteran was hospitalized at a VA hospital in June 1987 
for complaints of increased isolation, decreased sleep, and 
decreased appetite following an incident in which he felt 
that a rectal examination by a VA doctor was in fact a sexual 
advance.  It was reported that he had no known prior 
psychiatric history.  He had begun hearing voices calling him 
a "grump" which he described as meaning that he was a 
homosexual.  He felt that others might want to hurt him and 
that he might need to defend himself.  Mental status 
examination revealed a prominent paranoid delusional system 
regarding the rectal examination.  He reported resolution of 
auditory hallucinations shortly after he was begun on Haldol.  
Acute paranoid disorder was the diagnosis.

The veteran was again admitted to a VA hospital in July 1987 
after an apparent suicide gesture.  The veteran had blamed 
himself for having subjected himself to what he perceived to 
have been a sexual advance and felt that he could not live 
with this having happened.  He subsequently took an unknown 
number of sleeping pills and called a suicide hot-line.  
Schizophreniform disorder was the diagnosis given when he was 
released from the hospital in August 1987.

VA medical records reflect that in August 1988 the veteran 
presented to the emergency room and obtained possession of 
his medical chart which he refused to relinquish to the 
medical staff.  He reportedly was fighting with the staff and 
security guards.  Mental status examination revealed that he 
was uncooperative, belligerent, and hostile.  He evidenced 
paranoid delusions.  The assessment was probable paranoid 
schizophrenia; acutely psychotic currently.  It was reported 
that he had been hostile and violent towards the staff on 
several occasions, that he had threatened the staff with 
weapons in the past, and that he was not to be treated by any 
staff member unless security was present.

In August 1988, the veteran filed a claim for compensation 
for mental illness.  He reported treatment beginning in 1987.

The veteran was accorded a VA psychiatric examination in 
September 1988 for disability evaluation purposes.  It was 
noted that he was then 29 years of age, single, and lived in 
a room by himself.  He had no children.  He reported that his 
first hospitalization for emotional problems was in 1977 and 
that his next hospitalization was in 1987.  He reported that 
he was seen in 1977 while pending company punishment, having 
been charged with marijuana possession for sale to the 
company.  He indicted that he did have marijuana but for 
personal use only.  He related that he had been using 
marijuana since high school.  He indicated that at the time 
of the examination he used street drugs and smoked a joint at 
every opportunity.  He reported that he started drinking at 
the age of 8 or 9 and that he drank beer as much as he could 
get and as often as he could get it.  He stated that he was 
unemployed and "broke."  His last full time regular job was 
about two or three months previously.  The veteran was 
extremely hostile from the beginning of the interview and the 
examination was stopped so that the veteran could talk to a 
supervisor.  This done, the examination resumed.  The veteran 
reported that he was a tank repairman during service and that 
after service he worked as a security guard.  He stated that 
he had up to two years of college but left college because he 
did not have the money to continue.  When asked about his 
military service, the veteran reported that he loved it and 
hated it at the same time.  When asked if there was any 
experience in the service that bothered him then and still 
bothered him he respond "I thought some of the people were 
overstepping their authority."  He stated that he felt he was 
too tightly controlled in the Army and that he was being 
oppressed because of his race and color.  When asked about 
the details of his emotional turmoil, he said, "I don't know 
if I want to go into that, because I don't like being looked 
at in detail like a bug under a microscope."  Mental status 
examination in September 1988 revealed that the veteran was 
very tense and argumentative, but was not threatening or 
combative.  He was guarded, defensive and not given to 
sharing details that would help to get a clearer 
understanding of his situation.  He reported that he 
experienced auditory hallucination and visual hallucinations 
with suspiciousness in 1987.  He declined to discuss the 
content of his hallucinations.  When asked about feeling 
depressed, he indicated that depression was there all the 
time.  He reminded the examiner that he had attempted suicide 
between hospitalizations that took place the previous year.  
The examiner remarked that the examination had been rather 
trying.  The examiner noted that the claims folder did not 
include copies of the veteran's hospitalizations the prior 
year and deferred diagnosis until review of the discharge 
summaries from these hospitalizations.

In July 1991, the Board denied the veteran's request to 
reopen his claim for service connection for a psychiatric 
disorder, noting that the RO had denied this claim in 1986 
and 1989 and the only evidence added to the claims file since 
those determinations did not show that a psychosis was 
present in service or manifested to a compensable degree 
within one year after service.  

A report of VA psychiatric examination in September 1992 
reflects that the veteran stated that he was in the Army as a 
tank turret repairman from January 1977 to May 1982 and that 
he was seen for emotional problems in 1977.  He was not given 
medication and was not certain if he actually saw a 
psychiatrist.  He reported that he was seen in 1982 or 1983 
at a VA mental hygiene clinic "because I was just having 
problems with a lot of people keeping me agitated, because of 
the things they were saying to me."  He was reportedly 
treated for one to two years with Haldol and Cogentin.  He 
last experienced auditory hallucinations in 1991.  He 
reported that he last used drugs or alcohol "years ago."  He 
reported that he had two years of college education and had 
never been married.  He was last employed five years ago as a 
VA Medical Center security guard, a job he left after two 
years because, "I had problems with the VA, real bad."  He 
did not want to talk about his problems with the VA.  He 
lived alone in an apartment and spent his days watching 
television.  For the past four years he had been receiving 
Social Security benefits because of psychiatric disability.  
Mental status examination revealed that mood was irritable, 
at times hostile, and labile.  He expressed delusions that 
"the whole town is against me."  The examiner noted that the 
veteran had a history of substance abuse and a 15 year 
history of symptoms suggestive of chronic paranoid 
schizophrenia.  The diagnoses were schizophrenia, paranoid 
chronic, and substance abuse, not otherwise specified 
including alcohol and cannabis.

At the September 1993 personal hearing, the veteran asserted 
that his psychiatric disorder had its origin during service.  
He stated that he was nervous and depressed during service 
and that he has had emotional problems, including nervousness 
and depression, since service.  He testified that he had 
difficulty getting along with people and taking orders.  The 
veteran further recalled that the highest rank he ever 
achieved in service was that of E-4; however, he was a 
Private E-1 at the time of discharge.  The veteran reported 
that the deterioration in his performance was because "it 
just got to be too much" and he "got a bad company 
commander and first sergeant."

In November 1995, medical records from the Social Security 
Administration were added to the VA claims folder.  These 
records include a report of a psychiatric examination dated 
in September 1988.  The examiner found that the veteran 
demonstrated inappropriate behavior and was tense and 
apprehensive.  His speech was irrelevant, loosened, 
tangential and circumstantial, all to a markedly severe 
degree.  The examiner noted that delusional preoccupations 
and auditory hallucinations were present.  Psychiatric 
symptoms noted at the time of the interview included markedly 
severe inappropriate behavior, irrelevancy, loosening of 
associations, tangentiality and circumstantiality; also 
present were moderately severe anxiety, distractibility, 
inappropriate affect, delusional preoccupation and 
hallucinations.  Schizophrenia, paranoid type, was the 
diagnosis.

Private medical records reflect that the veteran was 
hospitalized during July and August 1996.  He was admitted 
with symptoms of depression and some paranoid ideation.  He 
had had a history of schizophrenia for a long time and was 
noncompliant with Haldol.  Mental status examination could 
not be completed at the time of admission because of the 
veteran's hostility.  He tolerated medications well and his 
symptoms improved significantly.  Prior to his release from 
the hospital, it was reported that he was feeling less 
depressed and did not show any hostility.  The final 
diagnoses were paranoid schizophrenia, continuous, and 
personality disorder not otherwise specified.

In an August 1996 statement, the veteran reported that he had 
received drug treatment on post at Fort Bragg, North 
Carolina, and treatment for psychiatric problems in 1977 and 
1978.

In November 1996 the veteran was accorded a VA psychiatric 
examination for disability evaluation purposes.  The 
psychiatrist reviewed the veteran's medical history and 
commented that the veteran gave a 19-year history of 
treatment of symptoms consistent with schizophrenia, paranoid 
type.  The examiner also noted the following:

With regard to the Compensation and Pension exam 
request, C-File was examined and there is a note 
written by a physician or health worker dated June 
3, 1977, at the Aberdeen Proving Ground, Maryland, 
in which the patient was given a diagnosis of 
reactive depression secondary to the company 
punishments.  Otherwise, no evidence of psychiatric 
illness could be found until the patient's 
treatment in June of 1987.  It is likely that the 
patient's initial visit to see a physician in 1977, 
which he was given a diagnosis of depression, was a 
manifestation of his subsequently diagnosed 
schizophrenia paranoid type, although there is 
scant evidence to actually support this opinion.

A February 1997 response from the National Personnel Records 
Center reflects that no additional service medical records 
were available.

In an April 1997 statement, the veteran claimed that he had a 
"chronic condition (paranoid schizophrenia)" which existed 
prior to enlistment and was aggravated by stress which he 
experienced during service.

Criteria and Analysis:  The threshold question to be answered 
is whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In order to show that a claim of service 
connection is well grounded, there must be competent evidence 
of: (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection, based upon competent medical evidence) between 
the inservice injury or aggravation and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  "Although 
the claim need not be conclusive, the statute [38 U.S.C.A. § 
5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As noted above, the Board reopened this claim by a January 
1998 decision, holding that new and material evidence had 
been submitted on the issue of service connection for a 
psychiatric disorder.  Reopening, however, does not 
necessarily mean that a claim is well grounded.  See Evans v. 
West, 12 Vet. App. 22, 28-29 (1998) (affirming Board's 
reopening and analyzing well-groundedness separately).

It is not disputed that the veteran has a current psychiatric 
disability, and that it is a psychosis.  The veteran asserts 
that the disorder began in service or was aggravated by 
service.  The Board concludes that the claim is well grounded 
on the basis that there is a physicians' statement of record 
which appears to support the veteran's contention, thus 
satisfying the final prong of the Caluza test for well-
groundedness, i.e., medical nexus evidence linking the 
claimed disorder to service.

The Board is satisfied that all relevant facts have been 
properly developed.  The Board next must review the claim on 
its merits and account for the evidence which it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for accepting or rejecting evidence submitted by and on 
behalf of the claimant.  Gilbert v. Derwinski, supra.  Once a 
claim is well grounded, the presumption that opinions of 
physicians in favor of the claim are entitled to full weight 
no longer applies, and it is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, supra, at 30.

For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996), citing Gilbert, at 54.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Certain chronic diseases will 
be considered to have been incurred in service, under certain 
circumstances, even though there is no evidence of such 
disease during service.  38 C.F.R. § 3.307 (1998).  Psychosis 
is defined by law as a chronic disease, and the presumptive 
period is one year; thus, a psychosis will be considered to 
have been incurred in service, even though there is no 
evidence of it in service, if it became manifest to a degree 
of 10 percent or more within one year after separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In this case, the veteran's psychiatric disorder was not 
diagnosed until over five years after service, when he was 
hospitalized for complaints of increased isolation, decreased 
sleep, and decreased appetite following an incident in which 
he felt that a rectal examination by a VA doctor was in fact 
a sexual advance.  Moreover, it was noted that he had no 
known prior psychiatric history.  Thus, presumptive service 
connection for compensation purposes is not warranted, as the 
record on appeal does not show manifestation of a psychosis 
to a degree of 10 percent disabling within the first 
postservice year.  

In an April 1997 statement, the veteran claimed that he had a 
"chronic condition (paranoid schizophrenia)" which existed 
prior to enlistment and was aggravated by stress which he 
experienced during service.  Pursuant to 38 U.S.C.A. § 1111, 
"every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination."  See also 38 C.F.R. § 3.304(b).  This 
presumption of soundness attaches when a later-complained-of 
disability is not detected upon an induction examination.  
See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The 
presumption can only be overcome by clear and unmistakable 
evidence that a disability existed prior to service.  
Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

With regard to aggravation, a veteran is entitled to a 
presumption of aggravation of a pre-existing condition if it 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; see Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  However, where there was merely a flare-up of the 
pre-existing condition, with no permanent increase, the 
presumption of aggravation is not applicable.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).

With respect to the presumption of soundness, other than the 
veteran's assertion that he had paranoid schizophrenia prior 
to enlistment, there is no concrete evidence of a preservice 
psychiatric disability, and certainly not schizophrenia.  
Thus, preservice disability is not established, and the 
presumption of soundness applies.  The fact that the veteran 
was seen for complaints of "confusion" and was diagnosed 
with reactive depression secondary to company punishment does 
not constitute evidence of aggravation of a psychiatric 
disability in service.  Furthermore, the veteran has 
testified that he performed fairly well during service until 
he got a bad commander and first sergeant.  Accordingly, 
there is no finding of aggravation in service so as to 
service connect the purported preservice disorder. 

Moving on to address direct service connection, in analyzing 
the statement contained in the November 1996 report of VA 
examination, the Board notes that the examiner commented that 
"[i]t is likely that the patient's initial visit to see a 
physician in 1977, which he was given a diagnosis of 
depression, was a manifestation of his subsequently diagnosed 
schizophrenia paranoid type, although there is scant evidence 
to actually support this opinion."  The physician certainly 
qualified his opinion by stating that there was scant 
evidence to support it.

In this regard, the Board notes that "[t]he Court has long 
cautioned the BVA against relying on its own unsubstantiated 
medical opinion rather than basing its conclusions on medical 
evidence of record."  Sacks v. West, 11 Vet. App. 314, 317 
(1998).  However, in assessing the weight to be accorded the 
statements of medical professionals which address the 
question of service connection of a disability, the Board 
must consider whether their opinions are positive or merely 
equivocal.  In Tirpak v. Derwinski, supra, the Court held 
that a physician's statement which is couched in language 
indicating that a particular adverse medical consequence "may 
or may not" have been due to a particular cause is 
speculative and not sufficient to support a service 
connection claim.  The Board recognizes that "[m]edicine is 
more art than exact science, and Tirpak does not stand for 
the proposition that a medical opinion must be expressed in 
terms of certainty" in order to support a claim.  See Lathan 
v. Brown, 7 Vet. App. 359, 367 (1995).  The soundest approach 
would be to follow the Court's guidance to the effect that 
"an etiological opinion should be viewed in its full context, 
and not characterized solely by the medical professional's 
choice of words."  Lee v. Brown, 10 Vet. App. 336, 339 
(1997).

Looking at the full context of the record on appeal, the 
Board finds that the opinion contained in the November 1996 
report of VA examination which tends to support service 
connection for a psychiatric disorder is unpersuasive because 
it lacks any foundation in the record for its apparent 
conclusion that the veteran's initial visit to see a 
physician in 1977 was a manifestation of schizophrenia which 
was not diagnosed until 1987, about 10 years later.  
Moreover, the examiner's comment that there is scant evidence 
to support this opinion vitiates any probative value which 
the opinion might have had in this determination.  The 
examiner's statement is insufficient to constitute the 
medical nexus required to establish a link between the 
veteran's schizophrenia which was diagnosed more than 5 years 
after his release from service and his military service.  The 
examiner's opinion, without supporting clinical data or other 
rationale, is simply too speculative to provide the degree of 
certainty required for medical nexus evidence.  The examiner 
provided no clinical data or other rationale to support his 
opinion; nor is there anything otherwise in the record that 
would give it substance.  The opinion is conjectural in 
nature.

When we focus upon the evidence in this case rather than 
speculation, as we must under the law, it is clear that no 
evidence of a psychiatric abnormality was reported at either 
induction or upon discharge from service and no such 
abnormality is demonstrated by the service medical records.  
Thus, the veteran's contention that his present psychiatric 
impairment is a result of stress which he experienced during 
service is not supported by either the service records or 
other competent medical evidence.

The Board has carefully considered the contentions of the 
veteran and, as he does not have any professional medical 
expertise, his statements as to the etiology and diagnosis of 
his symptoms must be confirmed by medical evidence and are 
not, by themselves, of probative value.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998); cert. denied, 119 S. Ct. 404 (1998); see also 
Grottveit, Espiritu, supra.  

Additionally, the doctrine of giving the benefit of the doubt 
to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 
has been considered; however, the Board does not find that 
the evidence is of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim, and service connection must, therefore, 
be denied.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

